Case 2:17-cv-00595-MSD-LRL Document 177 Filed 10/30/19 Page 1 of 3 PageID# 12100




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Norfolk Division




  DAVELL ARTIS,et. al..

                 Plaintiffs,

         V.
                                                                          Case No.; 2:17-cv-595


   LYON SHIPYARD,INC.,

                 Defendant.



                                                 ORDER


          On September 18, 2019 the Court issued an Order directing the parties to file certain
   Federal Rule of Civil Procedure 26(a)(3) pretrial disclosures in advance of the final pretrial
   conference, scheduled for November 13, 2019. EOF No. 166. Included in that Order was the
   following direction:

          [T]o the extent either party plans to provide at trial testimony from witnesses by
          deposition,the deposition designations and any objections thereto shall also be filed
          on or before October 28,2019. A copy ofany deposition transcripts to which there
          are objections should be delivered to chambers ofthe undersigned (not filed)on or
          before October 28,2019.

   Id. at 2. The parties have misinterpreted the Court's Order, necessitating this further Order for
   clarification. Rather than filing deposition designations by providing the name of the deponent,
   followed by citations to the page and line of proffered testimony and any objection thereto, and
   despite the Court's clear direction not to file the deposition transcripts. Plaintiffs instead filed each
   deposition transcript and indicated their designations by, presumably, highlighting m yellow the
   relevant excepts. See ECF No. 173, attach. 2-21. This manner of designation neither comports
Case 2:17-cv-00595-MSD-LRL Document 177 Filed 10/30/19 Page 2 of 3 PageID# 12101




  with the Court's Order nor provides a reasonable manner in which the Court can rule on any
  objections to the proffered testimony.
         Consequently, Plaintiffs are ORDERED to resubmit deposition designations, with any
  attendant objections ofDefendant, in the following format:
                           NAME OF DEPONENT;Date of Deposition

                                     Line             Objection                    Ruling
   From: Page   Line      To:Page




          Further, while Defendant did not proffer any ofits own deposition designations, it advised
   in its objections to Plaintiffs' Rule 26(a)(3) disclosures that it cross-designated parts of the
   depositions proffered by Plaintiffs "in the event the Court permits the introduction of testimony
   from transcripts identified by Plaintiffs ..." ECF No. 172 at 2. However, it did so in the same
   manner as Plaintiffs, by filing the deposition transcripts with the highlighted portions presumably
   meant to identify its cross-designations. See id, attach. 5-16. It also noted its objections to
   Plaintiffs' designations by printing them on the transcripts. Id. As with Plaintiffs' designations,
   this manner of designation, and its manner of asserting objections, neither comports with the
   Court's Order nor provides a reasonable manner in which the Court can rule on objections to the
   proffered testimony.

           Accordingly, it is hereby ORDERED that Defendant is to provide to Plaintiffs its cross-
   designations, in the format shown above, no later than Noon on November 1,2019. Plaintiffs are
   ORDERED to file, in one pleading, their deposition designations in the format shown above.
Case 2:17-cv-00595-MSD-LRL Document 177 Filed 10/30/19 Page 3 of 3 PageID# 12102



  along with Defendant's objections and counter-designations, no later than Noon on November 4,
  2019.

          The Clerk is DIRECTED to forward a copy ofthis Order to all counsel of record.

          It is so ORDERED.




                                                              Lawrence R. Leonard
                                                          United States Magistrate Judge

  Norfolk, Virginia
   October 30,2019
